DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species VI (Figure 31) in the reply filed on 25 February 2021 is acknowledged.
Claims 35, 39-43, and 49-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The withdrawn claims are not part of Species VI elected by Applicant in the reply filed 25 February 2021. Claims 35, 39, and 49-53 are directed to nonelected Species III, and Claims 40-43 are directed to nonelected Species IV, the claims are therefore withdrawn from consideration.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 13 January 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 24 and 48 are objected to because of the following informalities:
Claims 24 and 48 lines 3-4 read: “a receiving channel extending through the main body for accommodating a fixing element”. It is suggested that “for” should be removed from the previous statement as it suggests that the fixing element is intended use. Applicant has already disclosed in the specification (see page 9 lines 14-15) that the fixing element is part of the connecting device. Further, claims 25, 29-32, 38, 45, 55-56, 59, and 62 positively claim the fixing element.
Claim 60 lines 4-5 reads: “a length of the main body taken in a connecting direction”. This should be corrected to read - - a length of the main body taken in the connecting direction - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cuboidal” in claim 33 is used by the claim to mean “a three-dimensional rectangular shape,” while the accepted meaning is “resembling a cube.” The term is indefinite because the specification does not clearly redefine the term. Applicant’s Elected Species (Figure 31) depicts a covering section 212 that is rectangular in shape, with a slim thickness. Therefore, Applicant’s base section as shown in Figure 31, is considered to be a three-dimensional rectangular shape, rather than something that resembles a cube.
Claim 34 is rejected based upon its dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25, 27, 31-33, 36-38, and 44 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE 2610200 A (Heinze).
Regarding claim 24, Heinze discloses a connecting device for connecting two components (see Figs. 20-24), wherein the connecting device comprises a main body (see Fig. 21), which comprises a receiving channel (39) extending through the main body for accommodating a fixing element (5), wherein the receiving channel is accessible at an end by way of a fixing opening of the main body (see annotated Figure 21 below and Figs. 22-24), 
wherein the main body comprises a base section (35) and multiple anchoring sections (33 and 38) projecting away or protruding from the base section for anchoring the main body in one of the components (see NOTE below), wherein the anchoring sections are configured as at least sectionally cylindrical thickenings (see Fig. 21), wherein the at least sectionally cylindrical thickenings directly adjoin each other (see Fig. 21).
NOTE: See in Figs. 20-24 that both anchoring sections interact with either the fixing element or the plate component (1) in order to anchor the main body within the component (1).

    PNG
    media_image1.png
    613
    436
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 21.
Regarding claim 25, Heinze discloses wherein the main body (see Fig. 21) comprises an actuating opening (40) that is different from an insertion opening (see annotated Figure 21 below) or the fixing opening (see annotated Figure 21 above), by way of whichASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1 Page 3 of 18the fixing element (5) arranged in the receiving channel is accessible for actuation thereof (see NOTE below).
NOTE: See in Figs. 20-24 that component 3 is accessible for actuation through opening 40, and further that component 3 actuates the fixing element 5.

    PNG
    media_image2.png
    415
    597
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 21.
Regarding claim 27, Heinze discloses wherein the main body (see Fig. 21) is formed as one piece (see NOTE below).
NOTE: It can be seen in Figs. 20-21 that the main body is one piece and is not separable.
Regarding claim 31, Heinze discloses wherein the fixing element (5) comprises an engagement section (head 7), on which a user of the connecting device (see Figs. 20-21) may engage by means of a tool (see NOTE below) for actuating the fixing element.
NOTE: The component 3 is capable of being actuated by a flat head screwdriver in slot 3. Therefore, a flathead screwdriver and component 3 is considered the tool.
Regarding claim 32, Heinze discloses wherein the tool (see NOTE 1 below) for actuating the fixing element (5), together with the engagement section (7), forms an angular gear (see NOTE 2 below).
NOTE 1: The tool is considered to be both component 3 and a flat head screwdriver capable of engaging the component 3 within slot 21. Further, it is understood that the tool as claimed holds limited patentable weight due to the claim being directed to the connecting device. 
NOTE 2: The slot 21 on component 3 allows access to for a flat head screw driver, and further a flat head screwdriver is capable of engaging the slot 21 at an angle to form an angular gear.
Regarding claim 33, Heinze discloses wherein the base section (35) is cuboidal (see annotated Figure 20 below).
NOTE: Also, see in the rejection of claim 33 above under 35 U.S.C. 112, that Heinze is considered to be cuboidal, based upon Applicant’s interpretation of cuboidal. 

    PNG
    media_image3.png
    776
    523
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 20.
Regarding claim 36, Heinze discloses wherein the main body (see Fig. 21) comprises an actuating opening (40) which extends in a direction running parallel to a connecting direction (see annotated Figure 20 below) of the connecting device over at least a third of a length of the main body taken in the connecting direction (see annotated Figure 20 below).

    PNG
    media_image4.png
    515
    488
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 20.
Regarding claim 37, Heinze discloses wherein an outer side of the main body (see Fig. 21) remote from the receiving channel (39) is provided at least in sections with anchoring ribs for anchoring the main body in one of the components (see NOTE below).
NOTE: See that the main body comprises stud 36 containing anchoring ribs for anchoring the main body in the component.
Regarding claim 38, Heinze discloses wherein the connecting device, in addition to the fixing element (5) and the main body (see Fig. 21), comprises a counter piece (3), wherein the fixing element is able to be brought into engagement with the counter piece for connecting the two components (see Figs. 22-24).
Regarding claim 44, Heinze discloses wherein one of the components (1) comprises a recess (see Fig. 21) corresponding to an external shape of the ASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1Page 8 of 18main body (see Fig. 21) of the connecting device, such that the main body is fixable in the component in a positive-fitting manner (see Fig. 24).
NOTE: Further, it is understood that the components as claimed are part of an intended use of the connecting device, and therefore hold limited patentable weight. 
Claim(s) 24-28, 36, 38, 44-46, 48, 54-55, 57-58, 60-62, and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 8938857 B2 (Motosugi).
Regarding claim 24, Motosugi discloses a connecting device (see Fig. 4) for connecting two components, wherein the connecting device comprises a main body (5, 6a, and 6b), which comprises a receiving channel extending through the main body (see annotated Figure 4 below) for accommodating a fixing element (10), wherein the receiving channel is accessible at an end by way of a fixing opening of the main body (see annotated Figure 4 below), 
wherein the main body comprises a base section (6a) and multiple anchoring sections (5 and 6b) projecting away or protruding from the base section for anchoring the main body in one of the components (see Fig. 2), wherein the anchoring sections are configured as at least sectionally cylindrical thickenings (see Fig. 4), wherein the at least sectionally cylindrical thickenings directly adjoin each other (see Fig. 4).
Regarding claim 25, Motosugi discloses wherein the main body (5, 6a, and 6b) comprises an actuating opening (see annotated Figure 4 below) that is different from an insertion opening (see annotated Figure 4 below) or the fixing opening (see annotated Figure 4 below), by way of whichASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1 Page 3 of 18the fixing element (10) arranged in the receiving channel is accessible for actuation thereof.


    PNG
    media_image5.png
    564
    875
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 4.

    PNG
    media_image6.png
    496
    956
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 4.
Regarding claim 26, Motosugi discloses wherein the actuating opening (see annotated Figure 4 above) is configured as an actuating slot (see Fig. 4).
Regarding claim 27, Motosugi discloses wherein the main body (5, 6a, and 6b) is formed as one piece (see Fig. 4 and see Column 6 lines 55-58).
Regarding claim 28, Motosugi discloses wherein the main body (5, 6a, and 6b) is configured as a plastic injection molded component (see NOTE below) or as a metal die cast component.
NOTE: the main body is disclosed to be a molded part made from a synthetic resin (see Column 7 lines 28-29). Further, it is understood that plastic is made from resin, and plastic injection molding is considered to be included within molded synthetic resins.
Regarding claim 36, Motosugi discloses wherein the main body (5, 6a, and 6b) comprises an actuating opening (see annotated Figure 4 above) which extends in a direction running parallel to a connecting direction of the connecting device over at least a third of a length of the main body taken in the connecting direction (see annotated Figure 4 below).

    PNG
    media_image7.png
    478
    830
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 4.
Regarding claim 38, Motosugi discloses wherein the connecting device, in addition to the fixing element (10) and the main body (5, 6a, and 6b), comprises a counter piece (12), wherein the fixing element is able to be brought into engagement with the counter piece for connecting the two components (see Fig. 2).
Regarding claim 44, Motosugi discloses wherein one of the components (2b) comprises a recess (see Fig. 1) corresponding to an external shape of the ASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1Page 8 of 18main body (5, 6a, and 6b) of the connecting device, such that the main body is fixable in the component in a positive-fitting manner (see Fig. 2).
NOTE: Further, it is understood that the components as claimed are part of an intended use of the connecting device, and therefore hold limited patentable weight. 
Regarding claim 45, Motosugi discloses a method for connecting two components (2a and 2b), comprising: 
- providing a component (2b); 
- introducing a recess (see Fig. 1) by processing the component (see NOTE below); 
- inserting a main body (5, 6a, and 6b) of a connecting device in accordance with Claim 24 into the recess (see rejection of claim 24 above); 
- connecting the components to each other (see Fig. 2) by actuating the fixing element of the connecting device arranged in the main body (see Fig. 2).
NOTE: It is understood that the recess is introduced in the component (2b), by making the component (2b). See in Motosugi Column 7, lines 4-9, that the door is made.
Regarding claim 46, Motosugi discloses wherein the component (2b) in which the recess is introduced is plate-shaped (see Fig. 1).
Regarding claim 48, Motosugi discloses a connecting device (see Fig. 4) for connecting two components, wherein the connecting device comprises a main body (5, 6a, and 6b), which comprises a receiving channel extending through the main body (see annotated Figure 4 above) for accommodating a fixing element (10), wherein the receiving channel is accessible at an end by way of a fixing opening of the main body (see annotated Figure 4 above), wherein the main body comprises a base section (6a) and an anchoring section (5 and 6b) protruding away or projecting from the base section for anchoring the main body in one of the components (2b), wherein the anchoring section is configured as cylindrical thickening portions (see Fig. 4) of an end of the main body remote from the fixing opening (see Fig. 4), and wherein the cylindrical thickening portions directly adjoin each other (see Fig. 4).
Regarding claim 54, Motosugi discloses wherein the main body (5, 6a, and 6b) comprises an actuating opening (see annotated Figure 4 above) that is configured as an actuating slot (see NOTE below).
NOTE: See in annotated Figure 4 above that the actuating opening provides access to the fixing element, and further is in the form of a slot.
Regarding claim 55, Motosugi discloses wherein the main body (5, 6a, and 6b) comprises an actuating opening (see annotated Figure 4 above) which is configured, at least in sections or at least substantially, complementarily to an outer contour of the fixing element (10, see NOTE below).
NOTE: See in Figs. 1 and 4 that the outer contour of the fixing element (10) is complementary to the actuating opening.
Regarding claim 57, Motosugi discloses wherein the main body (5, 6a, and 6b) is formed as one piece (see Fig. 4 and see Column 6 lines 55-58).
Regarding claim 58, Motosugi discloses wherein the main body (5, 6a, and 6b) is configured as a plastic injection-molded component (see NOTE below) or as a metal die-cast component.
NOTE: The main body is disclosed to be a molded part made from a synthetic resin (see Column 7 lines 28-29). Further, it is understood that plastic is made from resin, and plastic injection molding is considered to be included within molded synthetic resins.
Regarding claim 60, Motosugi discloses wherein an actuating opening (see annotated Figure 4 above) of the main body (5, 6a, and 6b) extends in a direction running parallel to a connecting direction (see annotated Figure 4 below) of the connecting device over at least a third of a length of the main body taken in a connecting direction (see annotated Figure 4 below).

    PNG
    media_image8.png
    640
    1414
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 4.
Regarding claim 61, Motosugi discloses wherein one of the components (2b) comprises a recess (see Fig. 1) corresponding to an external shape of the main body (5, 6a, and 6b) of the connecting device, such that the main body is fixable in the component in a positive-fitting manner (see Fig. 1).
NOTE: Further, it is understood that the components as claimed are part of an intended use of the connecting device, and therefore hold limited patentable weight. 
Regarding claim 62, Motosugi discloses a method for connecting two components (2a and 2b), comprising: 
- providing a component (2b); 
- introducing a recess (see Fig. 1) by processing the component (see NOTE below); 
- introducing a main body (5, 6a, and 6b) of a connecting device in accordance with Claim 48 into the recess (see rejection of claim 48 above); 
- connecting the components to each other (see Fig. 2) by actuating the fixing element of the connecting device arranged in the main body (see Fig. 2).
NOTE: It is understood that the recess is introduced in the component (2b), by making the component (2b). See in Motosugi Column 7, lines 4-9, that the door is made.
Regarding claim 64, Motosugi discloses wherein the at least sectionally cylindrical thickenings (5 and 6b) are arranged one directly after the other in a connecting direction of the connecting device (see annotated Figure 4 below).

    PNG
    media_image9.png
    711
    809
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 4.
Regarding claim 65, Motosugi discloses wherein the cylindrical thickening portions (5 and 6b) are arranged one directly after the other in a connecting direction of the connecting device (see annotated Figure 4 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over DE 2610200 A (Heinze) in view of DE 2855216 A1 (Lehmann).
Regarding claim 29, Heinze discloses the fixing element (5) and: 
a) an insertion opening is larger than a screw head of the screw, or 
b) the fixing opening is smaller than the screw head of the screw, or ASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1 Page 4 of 18 
c) the fixing opening (see annotated Figure 24 below) is larger than the fixing element (see annotated Figure 24 below, the opening allows the fastener to pass through),
but does not expressly disclose as claimed wherein the fixing element is a screw.
However, Lehmann teaches wherein the fixing element is a screw bolt (12) in order to provide a fixing element that is a single piece connector, which reduces the number of components required in comparison to the two piece expansion dowel disclosed by Heinze.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Heinze, with Lehmann, such that it comprises a threaded screw as the fixing component, in order to provide a fixing element that is a single piece component, which reduces the number of components required in comparison to the two piece expansion dowel disclosed by Heinze.
The combination of Heinze and Lehmann therefore teaches a fixing element in the form of a screw, containing a threaded section (taught by Lehmann), and wherein the fixing opening is larger than the threaded section of the screw as shown by Lehmann in Fig. 7. 

    PNG
    media_image10.png
    616
    996
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 24.
Regarding claim 30, Heinze discloses wherein the main body (see Fig. 21) comprises an actuating opening (See annotated Figure 24 below) which is, in at least one direction, smaller than a maximum, minimum, or average outer diameter, taken perpendicularly to a connecting direction of the fixing element (5, see annotated Figure 24 below), but does not expressly disclose as claimed wherein the fixing element is configured as a screw.
However, Lehmann teaches wherein the fixing element is a screw bolt (12) in order to provide a fixing element that is a single piece connector, which reduces the number of components required in comparison to the two piece expansion dowel disclosed by Heinze.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Heinze, with Lehmann, such that it comprises a threaded screw as the fixing component, in order to provide a fixing element that is a single piece component, which reduces the number of components required in comparison to the two piece expansion dowel disclosed by Heinze.
Therefore, the combination of Heinze and Lehmann teaches a fixing element in the form of a screw (12 of Lehmann), with the connecting device of Heinze (see Fig. 21 of Heinze).

    PNG
    media_image11.png
    660
    1116
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 24.
Claims 47 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 8938857 B2 (Motosugi) in view of DE 102008056027 A1 (Dethleffs).
Regarding claim 47, Motosugi discloses a component (2b) with a recess (see Fig. 1) formed in the component, but does not expressly disclose as claimed wherein the recess is introduced into the component by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component.
However, Dethleffs does teach wherein the recess (16) is introduced into the component (14) by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component (see NOTE below), in order to provide an opening in the component that matches the shape of the connecting device main body for secure fitment of the main body within the component.
NOTE: See translation on file, paragraph [0036] of Dethleffs, holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled. Further, a drill and milling machine are analogous in this situation as they both have heads rotating about an axis that is perpendicular to the surface of interest, and they both remove material in order to create a cavity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Motosugi, with Dethleffs, such that it comprises the recess being introduced into the component by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component, in order to provide an opening in the component that matches the shape of the connecting device main body for secure fitment of the main body within the component.
Regarding claim 63, Motosugi discloses a component (2b) with a recess (see Fig. 1) formed in the component, but does not expressly disclose as claimed wherein the recess is introduced into the component by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component.
However, Dethleffs does teach wherein the recess (16) is introduced into the component (14) by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component (see NOTE below), in order to provide an opening in the component that matches the shape of the connecting device main body for secure fitment of the main body within the component.
NOTE: See translation on file, paragraph [0036] of Dethleffs, holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled. Further, a drill and milling machine are analogous in this situation as they both have heads rotating about an axis that is perpendicular to the surface of interest, and they both remove material in order to create a cavity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Motosugi, with Dethleffs, such that it comprises the recess being introduced into the component by means of a milling machine, in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component, in order to provide an opening in the component that matches the shape of the connecting device main body for secure fitment of the main body within the component.
Allowable Subject Matter
Claims 34, 56, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 34, Heinze (DE 2610200 A) discloses the connecting device of claim 24 (see rejection of claim 24 above), as well as the cuboidal base section (see annotated Figure 20 above) as claimed in claim 33, but does not expressly disclose as claimed wherein at least one of the anchoring sections is configured as a cylindrical thickening of an end of the main body remote form the fixing opening, rather Heinze discloses that the cylindrical thickenings are near the fixing opening on the main body (see Figs. 20-21). 
Further, Motosugi (US 8938857 B2) discloses the connecting device of claim 24 (see rejection of claim 24 above), but does not expressly disclose that the base section is cuboidal, as claimed in claim 33 from which claim 34 depends.
In summary, in regard to Heinze, it would not have been obvious to move the existing cylindrical thickenings, or to add more cylindrical thickenings of Heinze, to the end of the main body remote from the fixing opening, as there is a dowel (36) already located at the far end of the main body for preventing rotation of the main body within the connecting component (1). 
Similarly, it would not have been obvious to change the shape of the base portion (6a) of Motosugi to a cuboidal shape, while having the other side of the connector (6b) stay cylindrical, as there is no obvious reason to have a connector with a cylindrical anchoring section on one side and a cuboidal anchoring section on the other.
Regarding claim 56, Motosugi discloses the invention as claimed in claim 48 (see rejection of claim 48 above), and further discloses that Motosugi has a narrow slot section, and a slot section that is wider in comparison thereto (see the embodiment of Figs. 26-27), but does not expressly disclose as claimed wherein the narrow slot section and the wider section are configured such that the fixing element configured as a screw is introducible into the receiving channel through the actuating opening, as the fixing element of Motosugi is not configured as a screw, and the invention of Motosugi would not function properly if the fixing element (10 in Fig. 4, and 86 in Fig. 27) was replaced with a screw. Furthermore, Motosugi discloses that the invention is used in scenarios where attaching screws do not work well, and that the fittings enable coupling without the use of attaching screws (see Abstract).
Heinze discloses the connecting device of claim 24 (see rejection of claim 24 above), but does not expressly disclose the invention as claimed in claim 48 since the anchoring sections of Heinze are not located at an end of the main body remote from the fixing opening. Therefore, Heinze does not read on independent claim 48, and cannot be used to reject claim 56.
Regarding claim 59, Motosugi discloses the connecting device as claimed in claim 48 (see rejection of claim 48 above), but does not expressly disclose as claimed in claim 59 that the fixing element (10) is a screw. Further, it would not be obvious to modify the fixing element (10) such that it is a screw, as the invention of Motosugi would not function properly if the fixing element (10 in Fig. 4, and 86 in Fig. 27) was replaced with a screw. Furthermore, Motosugi discloses that the invention is used in scenarios where attaching screws do not work well, and that the fittings enable coupling without the use of attaching screws (see Abstract).
Heinze discloses the connecting device of claim 24 (see rejection of claim 24 above), but does not expressly disclose the invention as claimed in claim 48 since the anchoring sections of Heinze are not located at an end of the main body remote from the fixing opening. Therefore, Heinze does not read on independent claim 48, and cannot be used to reject claim 59.
In conclusion, Heinze and Motosugi, either alone or in combination, fail to teach or disclose each of claims 34, 56, and 59. Therefore claims 34, 56, and 59 are objected to as being dependent upon a rejected base claim.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 24-34, 36-38, 44-48, and 54-65 in the Final Office Action dated 23 September 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments and remarks filed 19 January 2022 with respect to the prior art mentioned by Examiner during the After Final Consideration Program Interview, reference DE 2610200 A, have been fully considered but they are not persuasive. 
Specifically, Applicant points to two reasons as to why Heinze does not teach or disclose the claimed invention, seen on page 16 of Applicant’s arguments and remarks dated 19 January 2022. 
First, Applicant states that “Fig. 21 shows only two cylindrical sections (36 and 38) which serve an anchoring purpose…”, further Applicant states “…The ‘inner ring’ (33) does not serve to anchor the connecting device…”. Examiner respectfully disagrees. Examiner points to Figure 21 of Heinze to show that there are two cylindrical sections (33 and 38) directly adjoining. Further, it is understood that the outer ring (38) interacts with the recess (seen on component 1), while the inner ring (33) interacts with the fixing element (5) and the tool (3) to anchor the connecting device.
Second, Applicant states that “None of the cylindrical sections are ‘thickenings.’ There is no main body which could be ‘thickened’ in order to obtain the anchoring sections…”. Examiner respectfully disagrees. Examiner points to Applicant’s independent claim 24, lines 6-7, which reads “…the main body comprises a base section and multiple anchoring sections…”. Further, see that Applicant’s main body, which is everything except for the fastener in Fig. 31 of Applicant’s drawings, has a base section (212) with cylindrical thickenings protruding downward from the base section. Similarly, Heinze has a base section (35) with cylindrical thickenings (33 and 38) protruding downward from the base section, see Figs. 20-21 of Heinze. Therefore, Heinze teaches cylindrical thickenings of a base section, just as Applicant discloses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678